·· October .14, 2015 '



 Abel Acosta, Clerk
 Court of Criminal Appeals
 P.o.··Box 12308
 Austin, Texas 78711

 Re: Tr. Ct. No. D-1-DC 12-300624-A           WR-10,185-07

 Dear Mr. Acosta:

 Please be kind enough to l~t me know the status of my writ when
 you can spare the time. It was received by your office on Sep.
 18, 2015.

 Thank you very much for your time and concern in this matter.
 I look forward to hearing from you in the near future.




 Pedro Ancira
 TDCJ-CID No.1855699
 Pack I Unit
 2400 Wallace Pack Rd.
 Navasotaj TX 77868-4567                                     RECEIVED IN
                   ,.   .   ~-   •'
                                                      COURT OF CRIMINAL APPEALS
 cc: file                             I;_:.                  OCT 19 2015

                                                      ,· Abel Acosta, Clerk

 · .....r